Citation Nr: 0607128	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date than March 7, 2003, 
for a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from March 1981 to 
March 1984 and from August 1996 to May 2001.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that granted entitlement to a TDIU from June 1, 
2003.  The veteran continued the appeal after a September 
2003 rating decision granted an earlier effective date of 
March 7, 2003, for entitlement to a TDIU.

In June 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDINGS OF FACT

1.  The veteran did not appeal a RO rating decision in August 
2002 that denied entitlement to a TDIU. 

2.  There is competent evidence of record in connection with 
a claim for increase the RO received in March 2003 that 
service-connected disability prevented him from engaging in 
substantially gainful employment from January 13, 2003.


CONCLUSION OF LAW

The criteria for an effective date of January 13, 2003, for a 
TDIU have been met.  38 U.S.C.A. §§ 1155, 5110(a); 38 C.F.R. 
§§ 3.340, 3.400(o), 4.16 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  This appeal is an appeal from an effective 
date determination, a "downstream" issue, and VA could 
assert that no additional duty to assist obligation existed, 
the assistance and notice provided prior to the initial 
determination being sufficient to satisfy the VCAA duty to 
notify and assist requirements.  See VAOPGCPREC 8-03.

In any event, the RO decision in July 2003 granted 
entitlement to a TDIU, and the RO in September 2003 revised 
its effective date determination retroactive to the March 7, 
2003.  The July 2003 and September 2003 rating decisions, the 
September 2003 statement of the case, and the September 2005 
supplemental statement of the case apprised the veteran of 
the information and evidence needed to substantiate his 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in June 2004 
and March 2005 letters, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of his claim for an earlier effective 
date that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to an 
earlier effective date for a TDIU informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, comprehensive 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However, 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety, as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the June 2004 and 
March 2005 letters each had a specific reference on page 2 
that invited him to submit any evidence he possessed that 
pertained to his claim, which is essentially a statement of 
the fourth content element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied through a single notice to the veteran 
covering all content requirements there is no need to 
elaborate on harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations and the RO 
obtained additional VA treatment records and private 
treatment records.  Furthermore, although the veteran 
identified private treatment records from late in 2001 that 
were not located, they were first mentioned with the claim 
for increase in March 2003 and they are not VA records which 
are subject to constructive receipt.  Thus they would not be 
relevant in the earlier effective date determination.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) and 38 C.F.R. 
§ 3.157(b).  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the Board remand and the obligations established 
in the VCAA and is adequate for an informed decision of the 
effective date issue.  In summary, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  VA's 
duty to assist the veteran in the development of the claims 
has been satisfied and the Board will turn to a discussion of 
the issue on the merits.


Analysis

The veteran asserts in essence that the TDIU should be 
effective from June 2001 since he was discharged from the 
service on account of his heart condition, that he had not 
ben able to engage in gainful employment since military 
service, and he filed his claim within a year of his 
separation from military service.

The record shows the RO received the veteran's initial VA 
compensation application in July 2001 and that the RO rating 
decision in May 2002 granted service connection for numerous 
disabilities for which the combined evaluation was 40 percent 
from June 2001 and 50 percent from November 2001.  The RO 
issued notice in June 2002 and he disagreed only with the 
single rating of 10 percent for hypertension and exercise 
induced myocardial ischemia. 

The RO deferred a decision in the TDIU claim May 2002.  The 
RO denied the claim in August 2002 and issued notice in 
August 2002.  In its determination, the RO considered VA 
clinical records and an April 2002 examiner's opinion that 
the veteran was clearly able to obtain sedentary employment.  
The examiner noted that the veteran's chart did not document 
unstable angina.  Based upon other determinations in that 
decision, the veteran's combined evaluation for his service 
connected disabilities increased to 50 percent from June 2001 
and 60 percent from November 2001.  The rating decision in 
September 2002 granting service connection for myocardial 
ischemia and an initial 10 percent rating from June 2001 did 
not change the combined evaluation in any manner.  This 
decision was in response to the previously filed notice of 
disagreement.  The RO issued notice in September 2002.

The next correspondence from the veteran was a claim for 
service connection for asthma that he filed with the RO in 
September 2002.  In February 2003, the RO denied the claim 
and furnished notice to the veteran.  On March 26, 2003, the 
RO received his claim for increased evaluations for 
hypertension, myocardial ischemia and diabetes mellitus, as 
well as a claim for service connection for atrial 
fibrillation.  He authorized release of records for VA 
treatment from September 2001 and mentioned treatment at 
Saint Francis Medical Center and Phelps Memorial Health 
Center from October 2002.  The latter showed he was 
hospitalized two days in mid March 2003 for chest pain, 
atrial fibrillation, diabetes mellitus, hyperlipidemia and 
anti-coagulation.  

The RO rating decision in May 2003 reviewed VA and private 
treatment records and increased the evaluation for myocardial 
ischemia with atrial fibrillation to 60 percent from March 
11, 2003, which increased the combined evaluation for 
service-connected disabilities to 80 percent from March 11, 
2003.  The RO enclosed an application form for TDIU with the 
May 2003 notice letter.  The RO received the completed form 
in June 2003 and it issued a rating decision in July 2003 
granting a TDIU from June 1, 2003.  He disagreed and the RO 
adjusted the effective date for his TDIU to March 7, 2003, 
which coincided with revised effective date for the 60 
percent evaluation for myocardial ischemia.  

Regarding the claim for an earlier effective date for a TDIU, 
the Board observes that the claim, in general, is not 
inextricably intertwined with an increased rating claim, as 
an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).  The law and 
regulations set out in 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400 provide in general that the effective date for an 
increase in disability compensation shall be the date of 
claim or a year earlier if an ascertainable increase is shown 
within the year prior to the date of receipt of claim.  The 
effective date for a TDIU, 
which is a claim for increase, would fall into the liberal 
rule for claims for increase, as it is not provided 
otherwise.  

The RO has granted a TDIU from March 7, 2003, and the Board 
has noted the veteran seeks an earlier effective date.  For 
reasons set forth below, the Board does find that the record 
supports an earlier effective date than the RO has selected, 
but not from June 2001.  The veteran did not appeal an August 
2002 rating determination that denied entitlement to a TDIU, 
and as noted above in a claim for increase the earliest date 
of ascertainable increase may be the effective date, if 
within a year of the claim.  The August 2002 rating decision 
is final and cannot be overturned except on the basis of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105.  The 
veteran has not grounded his claim on the theory of CUE.  

The RO granted the March 7, 2003, effective date to coincide 
with the VA clinical records noting treatment for 
cardiovascular disease on March 7, 2003, that supported an 
increased rating and a TDIU from that date.  Thus, the RO has 
already applied the liberal rule for a claim for increase 
having found an increase in the cardiovascular disease 
predated the March 2003 date of claim.  However, on further 
review of the VA records that were constructively of record, 
the Board finds that the TDIU rating should coincide with the 
increase in cardiovascular symptomatology noted on January 
13, 2003, which could also he interpreted as an informal 
claim for increase.  

The VA clinical records show on January 13, 2003 the veteran 
was seen on an emergent basis for what was described as 
symptomatic atrial fibrillation with chest pain and tingling 
and weakness.  He was referred to cardiology for possible 
cardioversion versus rate control with anticoagulation.  
Thereafter, the records show a precardioversion consult was 
initiated on March 3, 2003, and on March 7, 2003 he was seen 
initially at the anticoagulation clinic experiencing chest 
pain and palpitations.  The consultation history obtained in 
March 2003 noted he was first found to be in atrial 
fibrillation on electrocardiogram during a presurgical 
evaluation the previous January.  A February 2003 primary 
care clinic note indicates he received a Holter monitor and 
it was negative.  An echocardiogram in February 2003 showed 
an ejection fraction of 65%, which is significant but greater 
than the range for a 60 percent evaluation in the 
cardiovascular rating scheme applied to his disability, 
38 C.F.R. § 4.104, Diagnostic Codes 7005-7010.  A follow-up 
study from March 200 was interpreted as showing an ejection 
fraction of 63% and an estimated capacity of 3 METS.  This 
record viewed liberally showed a substantial deterioration 
early in 2003 and it does provide a plausible basis for the 
Board to consider an effective date for a TDIU from January 
13, 2003.  

Thus, the Board is left with the belief that there was 
uncontradicted evidence of unemployability on account of 
service-connected disability from January 13, 2003, but no 
earlier.  Viewed objectively, the record, in particular the 
course of his disability as reflected in VA medical reports, 
does appear to provide a plausible basis for a more favorable 
decision on this matter.  In summary, prior to January 13, 
2003, a TDIU is not warranted in light of the preponderance 
of the evidence against the claim, in particular the medical 
opinion in April 2002 and the pulmonary evaluation in October 
2002 that did not identify a cardiovascular component in 
pulmonary function.  It would seem the veteran's disability, 
at a minimum, more nearly approximated a 30 percent 
evaluation for cardiovascular disease from January 13, 2003, 
based upon the cardiac catherization findings in October 
2002, the paroxysmal atrial fibrillation in January 2003 and 
echocardiogram in February 2003.  His ratings would combine 
to 70 percent under 38 C.F.R. § 4.25 and not require 
extraschedular consideration under 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to an effective date of January 13, 2003, for a 
TDIU is granted, subject to the regulations governing the 
payment of monetary awards.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


